DETAILED ACTION

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,864,269 (COMPADRE). 
Claim 1 recites that a method for sanitizing a food product with regard to at least one microorganism, the method comprising:
(a) contacting the food product that is at a temperature ranging from about 80° F. to about 120° F. with an antimicrobial composition to form a contacted food product; and
(b) separating the contacted food product into a separated antimicrobial composition and a sanitized food product, the sanitized food product comprising an antimicrobial composition residue of less than about 32 ppm,
wherein the alkaline antimicrobial composition comprises:
a base;
at least one solubility enhancing agent;
a pH from about 9.5 to about 12; and
at quaternary ammonium compound composition comprising at least one of:
a structure according to Formula I:


    PNG
    media_image1.png
    212
    190
    media_image1.png
    Greyscale


wherein R1 is a methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, or nonyl-group; and
X1 is fluoride, chloride, bromide, or iodide; and 

a structure according to Formula II:


    PNG
    media_image2.png
    160
    230
    media_image2.png
    Greyscale


wherein R3, R4, R5 are each independently a methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, decyl, undecyl, dodecyl, tridecyl, tetradecyl, pentadecyl, or hexadecyl group, R2 is ethyl, propyl, butyl, or pentyl; and X2 is a fluoride, chloride, bromide, or iodide.

Claim 13 recites a method for sanitizing a food product with regard to at least one microorganism, the method comprising:(a) contacting the food product an antimicrobial composition to form a contacted food product; and

(b) separating the contacted food product into a separated antimicrobial composition and a sanitized food product, the sanitized food product comprising an antimicrobial composition residue of less than about 25 ppm,
wherein the alkaline antimicrobial composition comprises:
a base;
at least one solubility enhancing agent;

a pH from about 9.5 to about 12; and

at quaternary ammonium compound composition comprising both of:
a structure according to Formula I:

    PNG
    media_image1.png
    212
    190
    media_image1.png
    Greyscale


wherein R1 is a methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, or nonyl-group; and
X1 is fluoride, chloride, bromide, or iodide; and 

a structure according to Formula II:


    PNG
    media_image2.png
    160
    230
    media_image2.png
    Greyscale


1herein R3, R4, R5 are each independently a methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, decyl, undecyl, dodecyl, tridecyl, tetradecyl, pentadecyl, or hexadecyl group, R2 is ethyl, propyl, butyl, or pentyl; and X2 is a fluoride, chloride, bromide, or iodide.

COMPADRE  teaches (a) contacting food to sanitize the food product. COMPADRE is silent as to a precise temperature range.  However, If the concentrated QAC is exposed to cold temperatures, the concentrated QAC Solution resists precipitation. If frozen, the concentrated QAC solution with at least one solubility enhancing agent goes into Solution upon thawing. If a precipitate of the QAC remains after Shipping or Storage at ambient temperatures or frozen, then the temperature of the Solution is raised until the precipitate disappears. Large quantities of QAC concentrates in large containers or drums can be warmed on a drum warmer, if necessary. Further, compared to dilute aqueous Solutions of QACs, the concentrated QAC Solution, in conjunction with the high concentrations of at least one Solubility enhancing agent, such as appropriate water-miscible organic Solvents, have a minimal risk of spoilage or limited shelf life. Thus, it would have been obvious to one skilled in the art to vary the temperature of the treatment based on the temperature of the food product being treated (col. 1, lines 25-40 and col. 9, lines 15-35). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

As to (b), COMPADRE teaches that a washing step can used to remove the treatment product (col. 14, lines 1-5).  Thus, it would have been obvious to one skilled in the art to rinse the product and remove the treatment product so that none remain (i.e., less than 32ppm , or even less than 25ppm). 
The composition of COMPADRE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12).
COMPADRE teaches that the composition has a pH in the range of about 6.0 to 12.0. (col. 4, lines 8-9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
As to the compound, COMPADRE teaches a quaternary compound where R1 is a (CH2)n group where n is 9-21 (i.e., 9 being a nonyl group). X is a hailde (e.g., fluoride, chloride, bromide, or iodide) (see col. 11, Formula I of COMPADRE).  Formula I of COMPADRE is

    PNG
    media_image3.png
    150
    322
    media_image3.png
    Greyscale




 Formula II of COMPADRE is as follows: 

    PNG
    media_image4.png
    152
    289
    media_image4.png
    Greyscale

Thus, the (CH2)n  group where n is 9-21 (i.e., 9 being a nonyl group). X is a hailde (e.g., fluoride, chloride, bromide, or iodide). R can be methyl. 
As to any potential additional methyl groups for formula I and II of COMPADRE,    “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)” (MPEP 2144.09 I) Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CFI2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (MPEP 2144.09 II) Given that the QAC compounds of COMPADRE are homologous to those presently claimed and provide the same utility of sanitization as the compounds claimed the presently claimed QAC compounds are prima facie obvious over COMPADRE.
It would have been obvious to use the compounds of Formula I and II alone or in combination. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
The solutions of QAC disclosed by COMPADRE comprise 10-50 %wt QAC with the balance made up of solubility enhancing agent and water if necessary (Col. 9, line 40-Col. 5 line 9). The solution is disclosed to comprise up to 70 %wt solubility enhancing agent (Col. 10, lines 56-65). Propylene glycol and glycerol are disclosed to be useful solubility enhancing agents (Col. 10, lines 35-40).

Claim 2 recites that the product is chilled after being sanitized. 
Claim 17 recites further comprising chilling the sanitized food product.
As to claims 2 and 17, COMPADRE teaches that food products with the antimicrobial composition can be shipped at ambient temperatures or frozen (i.e., chilled) (col. 9, lines 15-30). 

Claim 3 recites contacting comprises applying the antimicrobial composition to the food product by at least one of spraying, misting, fogging, immersing, pouring, and dipping; and the separating comprises dripping the antimicrobial composition off of the food product. 
Claim 15 recites at least one of: the contacting comprises applying the antimicrobial composition to the food product by at least one of spraying, misting, fogging, immersing, pouring, and dipping wherein the separating comprises dripping the antimicrobial composition off of the food product.
As to claims 3 and 15, COMPADRE teaches that the antimicrobial composition can be sprayed (col. 12, lines 55-60). In Example 13, the product is allowed to drip dry (col. 24, lines 65 to col. 25, line 10). This allows the product to be tested.  Thus, it would have been obvious to drip dry other products as this allows one to carry out microbiological testing/sampling.   

Claim 4 recites that the food product comprises meat, poultry, fish, fresh and salt water seafood, a fruit, a vegetable, a food packaging, a surface related to food, and a surface related to food processing.
Claim 16 recites that the food product comprises meat, poultry, fish, fresh and salt water seafood, a fruit, a vegetable, a food packaging, a surface related to food, and a surface related to food processing.
As to claims 4 and 16, COMPADRE teaches that food product can be chicken, beef or fruit (col. 3, lines 10-15). 

Claim 5 recites that reconstituting the antimicrobial composition from an antimicrobial stock solution before contacting the antimicrobial composition with the food product.
At col. 5, lines 28-34 of COMPADRE, concentrated QAC solution of the present invention provides a stock Solution from which dilute compositions of QACS can be prepared for treatment of food products and Surfaces associated with food product processing and preparation, including the bodies of animals from which the food product is prepared.

Claim 6 recites the antimicrobial composition is at a temperature ranging from about 100° F. to about 120° F. during the contacting.
Claim 14 recites at least one of the food product and the antimicrobial composition are at a temperature ranging from about 80° F to about 120° F during the contacting.
Claim 18 recites that the food product is at a temperature ranging from about 100° F. to about 120° F. during the contacting.
As to claims 6 and 14, COMPADRE teaches (a) contacting food to sanitize the food product. COMPADRE is silent as to a precise temperature range.  However, If the concentrated QAC is exposed to cold temperatures, the concentrated QAC Solution resists precipitation. If frozen, the concentrated QAC solution with at least one solubility enhancing agent goes into Solution upon thawing. If a precipitate of the QAC remains after Shipping or Storage at ambient temperatures or frozen, then the temperature of the Solution is raised until the precipitate disappears. Large quantities of QAC concentrates in large containers or drums can be warmed on a drum warmer, if necessary. Further, compared to dilute aqueous Solutions of QACs, the concentrated QAC Solution, in conjunction with the high concentrations of at least one Solubility enhancing agent, such as appropriate water-miscible organic Solvents, have a minimal risk of spoilage or limited shelf life. Thus, it would have been obvious to one skilled in the art to vary the temperature of the treatment based on the temperature of the food product being treated  (col. 1, lines 25-40 and col. 9, lines 15-35).

Claims 7 and 19 recite collecting the separated antimicrobial composition to form a collected antimicrobial composition; filtering the collected antimicrobial composition to produce a filtered antimicrobial composition; and recycling the filtered antimicrobial composition.
In Example 6 at col. 19, lines 1-5, it is taught that the antimicrobial composition can be filtered, applied and the collected. Given that the antimicrobial composition is collected after the product is treated, it would have been obvious to collect the separated antimicrobial and repeat/recycle the collected antimicrobial to avoid waste and the expense of using more antimicrobial product than necessary.  The antimicrobial composition would then be filtered, applied and the collected/recycled again (col. 19, lines 1-5).  Thus, it would have been obvious to recycle the collected antimicrobial product. 

Claim 8 recites that the sanitized food product further comprises an APC-Log 10 count of 0.00 CFU/mL with respect to the at least one microorganism.
Claim 12 recites that sanitized food product further comprises an APC-Log 10 count of 0.00 CFU/mL with respect to the at least one microorganism.
As to claims 8 and 12, Examples 1-2 teach that the antimicrobial composition can prevent growth of Camplobacter Jejuni and Arcobacter Butzleri (i.e., 0 cfu/ml). Thus, it would have been obvious to use the antimicrobial composition to prevent growth of at least one microorganism.  

Claims 9 and 20 recite at least one of: the at least one solubility enhancing agent is present at a concentration ranging from about 0.1 weight equivalent to about 6 weight equivalents of the concentration of the at least one quaternary ammonium compound, and the solubility enhancing agent comprises at least one propylene glycol and glycerol.
COMPADRE teaches that glycerol is useful for this purpose at a concentration of up to and including about 20% by weight, and also is useful at concentrations ranging from about 0.5% to about 10% by weight, and within this range at about 1%. Glycerol is useful in methods where propylene glycol is not the alcohol of choice for solubilizing the QAC  (col. 11, lines 5-30).  However, it would have been obvious to vary the amount of solubility enhancing agent  added based on the level of solubilization needed for the QAC. 


Claims 10 and 11 recite that the base comprises at least one of lithium hydroxide, sodium hydroxide, and potassium hydroxide.
As to claims 10-11, the composition of COMPADRE is alkaline and comprises a pH adjusting agent such as sodium hydroxide (col. 4, lines 8-12).

 


Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799